            Case 1:18-vv-01707-UNJ Document 29 Filed 11/02/20 Page 1 of 4




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                   Filed: September 25, 2020

* * * * * * * * * * * * * *                                UNPUBLISHED
CHARLES J. STREET,         *
                           *
     Petitioner,           *                               No. 18-1707V
                           *                               Special Master Oler
v.                         *
                           *                               Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
            Respondent.    *
* * * * * * * * * * * * * *
Erin A. Juzapavicus, Milam Howard Nicandri Dees & Gillam, P.A., Jacksonville, FL, for
Petitioner.
Lynn C. Schlie, United States Department of Justice, Washington, DC, for Respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS1

         On November 2, 2018, Charles J. Street (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that he developed Guillain-Barré syndrome following an influenza
vaccination he received on November 4, 2015. See Petition, ECF No. 1. On September 11, 2019,
Petitioner filed a status report, wherein Petitioner’s counsel noted that since the Court’s August
12, 2019 Order to Show Cause, counsel has attempted to contact Petitioner seven times but with
no response. Accordingly, on September 17, 2019, the undersigned dismissed the petition for
failure to prosecute and insufficient proof. ECF No. 19.

          On April 18, 2020, Petitioner filed an application for final attorneys’ fees and costs. ECF

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished Ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
          Case 1:18-vv-01707-UNJ Document 29 Filed 11/02/20 Page 2 of 4




No. 22 (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of
$12,171.67, representing $10,559.50 in attorneys’ fees and $1,612.17 in attorneys’ costs. Fees
App. Ex. 1 at 9-10. Counsel for Petitioner has indicated that she was unable to obtain a signed
statement pursuant to General Order No. 9 from her client but, to the best of her knowledge,
“Counsel for Petitioner has advanced all costs and Petitioner has not personally paid nor incurred
any costs or fees associated with this application.” ECF No. 26. Respondent responded to the
motion on May 4, 2020, stating that “Respondent is satisfied the statutory requirements for an
award of attorneys’ fees and costs are met in this case” and requesting that the undersigned
“exercise her discretion and determine a reasonable award for attorneys’ fees and costs.” Resp’t’s
Resp. at 2-3, ECF No. 23. Petitioner did not file a reply thereafter.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

        Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, although the petition was eventually dismissed, it was due
primarily to Petitioner’s decision to cease all communication with his counsel, thus resulting in
the petition being dismissed for failure to prosecute. The undersigned does not doubt that the case
was filed in a good faith belief that Petitioner’s injury was caused by his vaccination, and the case
had a reasonable basis to proceed for as long as it did. Respondent also has not challenged the
good faith or reasonable basis of the claim. Accordingly, I find that Petitioner is entitled to a final
award of reasonable attorneys’ fees and costs.

        It is “well within the special master's discretion” to determine the reasonableness of fees.
Saxton v. Sec'y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec'y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys' fees and
costs.”). Applications for attorneys' fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum v. Stenson, 465 U.S. 886, 895 (1984). The “prevailing market rate”
is akin to the rate “in the community for similar services by lawyers of reasonably comparable
skill, experience and reputation.” Id. at 895, n.11. The petitioner bears the burden of providing
adequate evidence to prove that the requested hourly rate is reasonable. Id.

       a. Reasonable Hourly Rates

        Petitioner requests that his counsel, Ms. Erin Juzapavicus, be compensated at an hourly
rate of $325.00 per hour for all work performed in this case (spanning from 2016-2019). Data on


                                                  2
          Case 1:18-vv-01707-UNJ Document 29 Filed 11/02/20 Page 3 of 4




a reasonable hourly rate for Ms. Juzapavicus is scarce. She has had numerous Vaccine Program
cases but the majority of them were closed between 2010 and 2015, when attorneys’ fees and costs
were typically handled by the parties through a submitted stipulation. However, two more recent
cases provide some information as to a reasonable hourly rate. In Lewis v. Sec’y of Health &
Human Servs., No. 15-1078V, Ms. Juzapavicus requested and was awarded an hourly rate of
$285.00 per hour for all work performed from 2013-2016. Similarly, in Greek v. Sec’y of Health
& Human Servs., No. 15-178V, Ms. Juzapavicus requested and was awarded an hourly rate of
$285.00 per hour for all work performed through 2017. Accordingly, in the instant case the
undersigned finds that a reasonable hourly rate for counsel’s work through 2017 is $285.00 per
hour. See, e.g. Ramirez v. Sec'y of Health & Human Servs., No. 16-1180V, 2019 WL 948385, at
*2 (Fed. Cl. Spec. Mstr. Jan. 30, 2019) (noting that counsel “should only submit billing logs that
reflect the hourly rate previously awarded to him.”).

       The undersigned finds Ms. Juzapavicus’s requested hourly rate to be reasonable for her
work in 2018 and 2019. Application of these rates results in a reduction of $256.00.3

       b. Reasonable Hours Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). Additionally, it is well-established that billing for
administrative/clerical tasks is not permitted in the Vaccine Program. Rochester v. United States,
18 Cl. Ct. 379, 387 (1989); Arranga v. Sec’y of Health & Human Servs., No. 02-1616V, 2018 WL
2224959, at *3 (Fed. Cl. Spec. Mstr. Apr. 12, 2018).

        Upon review, the undersigned finds the overall hours billed to be reasonable. Counsel has
provided sufficiently detailed descriptions for the tasks performed, and, upon review, the
undersigned does not find any of the billing entries to be unreasonable. Respondent also did not
indicate that he finds any of the billing entries to be unreasonable. Accordingly, Petitioner is
entitled to final attorneys’ fees in the amount of $10,303.50.

       c. Attorneys’ Costs

       Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (1992). Petitioner requests a total
of $1,612.17 in attorneys’ costs. Fees App. Ex. 1 at 10. This amount is comprised of acquiring
medical records, the Court’s filing fee, and postage. All of these costs are typical of Vaccine
Program litigation and are reasonable in the undersigned’s experience. Petitioner has provided
adequate documentation supporting the request. Accordingly, the requested attorneys’ costs are
reasonable and shall be reimbursed in full.

II.    Conclusion


3
 ($325.00 per hour requested - $285.00 per hour awarded) * 6.4 hours of work billed in 2016 and 2017 =
$256.00.

                                                  3
           Case 1:18-vv-01707-UNJ Document 29 Filed 11/02/20 Page 4 of 4




        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs, other than the reductions delineated above, is reasonable. The undersigned finds that it is
reasonable to compensate Petitioner and his counsel as follows:

    Attorneys’ Fees Requested                                             $10,559.50
    (Reduction to Fees)                                                   - ($256.00)
    Total Attorneys’ Fees Awarded                                         $10,303.50

    Attorneys’ Costs Requested                                            $1,612.17
    (Reduction to Costs)                                                      -
    Total Attorneys’ Costs Awarded                                        $1,612.17

    Total Amount Awarded                                                  $11,915.67

       Accordingly, the undersigned awards a lump sum in the amount of $11,915.67,
representing reimbursement for reasonable attorneys’ fees and costs, in the form of a check
payable jointly to Petitioner and Petitioner’s counsel of record, Ms. Erin Juzapavicus.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.4

         IT IS SO ORDERED.

                                                 s/ Katherine E. Oler
                                                 Katherine E. Oler
                                                 Special Master




4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
Vaccine Rule 11(a).

                                                    4
